



Exhibit 10.01
a2017greendotlogo.gif [a2017greendotlogo.gif]
2017 Executive Officer Incentive Bonus Plan
Date:
March 30, 2017


To:
Executive Officers


From:


Compensation Committee, Board of Directors
Regarding:
Incentive Bonus Pay for 2017
 
 



This document outlines the incentive bonus plan for executive officers of Green
Dot Corporation (“Green Dot”) for 2017 (the “Plan”). For purposes of the Plan,
“executive officer” means an executive officer of Green Dot who has been
designated by the Committee (as defined below) as a participant in the Plan
(“Participant”).
  
The Compensation Committee (the “Committee”) of Green Dot’s Board of Directors
(the “Board”) will administer the Plan. Subject to the general purposes, terms
and conditions of the Plan, the Committee shall have authority to implement and
carry out the Plan, including authority to construe and interpret the Plan. All
questions of interpretation or construction of the Plan shall be determined by
the Committee. The Committee reserves the right at any time during the year to
modify the Plan in total or in part. This Plan may be amended, suspended or
terminated at any time at the sole and absolute discretion of the Committee.


In order to be eligible to participate in the Plan, a Participant must be (i) an
employee 90 days before the close of the Bonus Period (as defined below) and
(ii) employed at the time of payment.


Executive Officer Incentive Bonus Plan


Bonuses will be paid on an annual basis based upon Green Dot’s achievement of
Annual Revenue threshold, as set forth herein, which is measured as of the end
of the Bonus Period. Bonuses will be paid soon after the Audit Committee of the
Board has approved Green Dot’s final 2017 financial statements, which should be
during the first quarter of 2018. The following formula will be used to
determine each executive officer’s annual bonus payout.


Actual bonus paid = Base Salary x Target Bonus x Actual Payout Multiplier


Target Bonus
The target bonus is the target amount that a Participant is eligible to receive,
stated as a percentage of base salary. For 2017, the Committee has established a
target bonus amount for each Participant equal to a percentage of his or her
2017 base salary.




        

--------------------------------------------------------------------------------







Achievement of Annual Revenue Milestones
For 2017, the amount of the bonus, if any, is based on the Annual Revenue
milestones set forth in the table below. The Committee has established a target
dollar amount of Annual Revenue for 2017 (“Target Revenue”) and communicated it
to the Participant in connection herewith.


No bonus shall be payable if Green Dot fails to achieve the threshold level of
Annual Revenue set forth in the table below (i.e., Annual Revenue must equal
97.278% of Target Revenue). The table below summarizes the performance and
payout curve.


Annual Revenue Milestones as a % of Target Revenue


Payout Multiplier


<97.278%


0%


97.278%


50%


98.817%


75%


100.00%


100%


101.183%


125%


102.367%


150%



As illustrated in the table above, Participants can achieve 100% of their target
bonus amount under this Plan if Green Dot’s Annual Revenue is 100% of Target
Revenue for 2017. The minimum bonus payable is 50% of a Participant’s target
bonus upon Green Dot achieving 97.278% of Target Revenue, and the maximum bonus
payable is 150% of a Participant’s target bonus upon Green Dot achieving
102.367% of Target Revenue. For example, a Participant with a $250,000 annual
base salary and 65% target bonus for 2017 would receive a bonus of $162,500 if
Green Dot achieved 100% of Target Revenue ($250,000 (base salary) x 65% target
bonus (% of base salary) x 100% (Payout Multiplier).


“Annual Revenue” means the amount of total operating revenue for the year ending
December 31, 2017 reflected in Green Dot’s consolidated statements of operations
less the impact of stock-based retailer incentive compensation expense and other
non-recurring items. The Committee shall establish the Annual Revenue target and
communicate it to Participants.


“Base Salary” means the base pay earned during the performance cycle, January 1,
2017 through December 31, 2017. It includes those items considered part of base
salary, including retroactive pay, vacation pay, sick pay and holiday pay. It
does not include any stock-based compensation earnings.


“Bonus Period” means the period of time from January 1, 2017 to December 31,
2017.


“Payout Multiplier” means the percentage set forth in the table above based on
Green Dot’s achievement of Annual Revenue.


        

--------------------------------------------------------------------------------







Recoupment
In the event that (i) achievement of the Annual Revenue metric under the Plan is
based on financial results that were subsequently the subject of a substantial
restatement of Green Dot financial statements filed with the Securities and
Exchange Commission and (ii) a Participant’s fraud or intentional illegal
conduct materially contributed to such financial restatement, then, in addition
to any other remedies available to Green Dot under applicable law, to the extent
permitted by law and as the Board of Directors, in its sole discretion,
determines appropriate, Green Dot may require recoupment of all or a portion of
any after-tax portion of any bonus paid to such participant under the Plan, less
compensation that would have been earned by the individual based upon the
restated financial results. Notwithstanding the foregoing, Green Dot may, in its
sole discretion, implement any recoupment or clawback policies or make any
changes to any of its existing recoupment or clawback policies, as Green Dot
deems necessary or advisable in order to comply with applicable law or
regulatory guidance (including, without limitation, the Dodd-Frank Wall Street
Reform and Consumer Protection Act)


General
Nothing contained herein shall be construed as conferring upon any participant
the right to continue in the employ of Green Dot as an employee and employment
with Green Dot is employment at-will, terminable by either party at any time for
any reason.


The Plan shall be binding upon and inure to the benefit of Green Dot, its
successors and assigns and, with respect to any earned but unpaid bonus, to the
participant and his or her heirs, executors, administrators and legal
representatives. The Plan shall be construed in accordance with and governed by
the laws of the State of California.


No amounts payable under the Plan shall be funded, set aside or otherwise
segregated prior to payment. The obligation to pay bonus amounts shall at all
times be an unfunded and unsecured obligation of Green Dot, and Green Dot shall
not be required to incur indebtedness to fund any bonus amounts under the Plan
unless otherwise directed to do so by the Committee. Participants shall have the
status of general creditors. The Plan is not qualified under Section 401(a) of
the Internal Revenue Code of 1986, as amended, and is not subject to any
provisions of the Employee Retirement Income Security Act of 1974.


Any questions regarding this Plan should be directed to Green Dot’s Compensation
Committee of the Board of Directors.






        